Citation Nr: 1503175	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-15 758	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mis-treatment of obstructive sleep apnea by VA treatment providers.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mis-treatment of hypertension by VA treatment providers.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mis-treatment of unstable angina by VA treatment providers.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mis-treatment of cardiomyopathy by VA treatment providers.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2009, the appellant testified at a Board hearing at the RO.  In April 2009, the Board dismissed issues of entitlement to compensation under 38 U.S.C.A. § 1151 for  mis-diagnosis of posttraumatic stress disorder (PTSD) by VA treatment providers, and entitlement to service connection for a heart condition claimed as secondary to service-connected PTSD.  The Board also at this time remanded the remaining claims under the provisions of 38 U.S.C.A. § 1151 as noted on the title page of this decision.  Then, in September 2011, the Board denied these claims.  Subsequently, in June 2014, the Board vacated the September 2011 decision to ensure the appellant's due process rights.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  



FINDINGS OF FACT

1.  The appellant in this case served on active duty from December 1966 to September 1969.

2.  On December 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


